DETAILED ACTION
This Office action is in response to Applicant’s reply to a restriction requirement submitted on December 16, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on December 16, 2021 and an interview held on January 11, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 8, 2020 and November 23, 2020 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether “a logical channel prioritization procedure” in line 5 refers to “a logical channel prioritization procedure” in line 5 of claim 1 or a different logical channel prioritization procedure.
Furthermore, regarding claim 3, the claim limitation “assigning . . . resources . . . based on a numerology and an uplink transmission time duration of the uplink grant, and the one or more allowed numerologies, the one or more allowed uplink transmission time duration, or the combination thereof mapped to the medium access control control element” is indefinite because it is unclear whether every element subsequent to the word “based” is required or only 
Regarding claim 12, it is unclear whether “a logical channel prioritization procedure” in line 8 refers to “a logical channel prioritization procedure” in line 5 of claim 2 or a different logical channel prioritization procedure.
Furthermore, regarding claim 12, the claim limitation “assigns . . . resources . . . based on a numerology and an uplink transmission time duration of the uplink grant, and the one or more allowed numerologies, the one or more allowed uplink transmission time durations, or the combination thereof mapped to the medium access control control element” is indefinite because it is unclear whether every element subsequent to the word “based” is required or only one of the elements is required. For the purpose of examination, the claim is interpreted as requiring only one of the elements.
Claims 4-11 and 13-20 are also rejected since they are depended upon rejected base claims as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tenny et al. (US 9,781,744 B1, “Tenny”).
Regarding claims 1 and 2, Tenny discloses a method comprising: 
receiving configuration information for a logical channel, wherein the configuration information indicates whether the logical channel is enabled to use a grant-free scheduling mode (a UE determines whether grant free transmission by logical channels is allowed, see step 554 in FIG. 7 and 8:1-8; moreover, the UE can receive such configuration information from the network, see 3:47-58); and 
assigning resources, by a logical channel prioritization procedure, allocated by a grant-free uplink resource to one or more logical channels based on the configuration information received for the logical channel indicating whether the logical channel is enabled to use the grant-free scheduling mode (if the grant free transmission by logical channels is allowed, the UE collects data eligible for grant transmission and performs grant free transmission, see steps 556 and 568 in FIG.7; moreover, the UE’s logical channel prioritization [LCP] procedure performs uplink scheduling for logical channels, which requires resource assignment, see FIG. 3 and 4:49-65).
Furthermore, regarding claim 2, Tenny discloses an apparatus (a UE, see FIG. 10-11 and 10:19-26, 10:47-60) comprising: 
a receiver (the UE has a receiver for receiving signals, see FIG. 10-11 and 10:19-26, 10:47-60); and 
a processor (the UE has a processor, see FIG. 10-11 and 10:19-26, 10:47-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Lu et al. (US 2017/0303266 A1, “Lu”).
Regarding claims 3 and 12, Tenny does not explicitly disclose configuring a mapping between a medium access control control element and one or more allowed numerologies, one or more allowed uplink transmission time durations, or a combination thereof; and assigning, by a logical channel prioritization procedure, resources allocated by an uplink grant to the medium access control control element based on a numerology and an uplink transmission time duration of the uplink grant, and the one or more allowed numerologies, the one or more allowed uplink transmission time durations, or the combination thereof mapped to the medium access control control element.

assigning, by a logical channel prioritization procedure, resources allocated by an uplink grant to the medium access control control element based on a numerology and an uplink transmission time duration of the uplink grant, and the one or more allowed numerologies, the one or more allowed uplink transmission time durations, or the combination thereof mapped to the medium access control control element (if there exists an uplink grant that can accommodate the MAC CE, the UE assigns resources allocated by the uplink grant to the MAC CE within the current TTI, see ¶¶ 57-58).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as taught by Lu, since the modification, as suggested in ¶¶ 44, 46-47 of Lu, enables the wireless communication system of Tenny to use both licensed and unlicensed bands to increase the bandwidth and capacity of the wireless communication system while ensuring that MAC CEs of higher priorities are transmitted by more reliable licensed cells.
 Regarding claims 4 and 13, Tenny discloses receiving configuration from a network device (the UE receives configuration information from the network, see 3:47-58).
However, Tenny does not explicitly disclose the mapping.
Lu discloses the mapping (the MAC CE is mapped to the current TTI, see ¶¶ 57-58).

Regarding claims 6 and 15, Tenny discloses wherein configuration is predetermined (configuration is specified in advance, see 3:47-58).
However, Tenny does not explicitly disclose the mapping.
Lu discloses the mapping (the MAC CE is mapped to the current TTI, see ¶¶ 57-58).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as taught by Lu, since the modification, as suggested in ¶¶ 44, 46-47 of Lu, enables the wireless communication system of Tenny to use both licensed and unlicensed bands to increase the bandwidth and capacity of the wireless communication system while ensuring that MAC CEs of higher priorities are transmitted by more reliable licensed cells.
Regarding claims 7 and 16, Tenny does not explicitly disclose performing the logical channel priority procedure based on the mapping.
Lu discloses performing the logical channel priority procedure based on the mapping (if there exists an uplink grant that can accommodate the MAC CE, the UE assigns resources allocated by the uplink grant to the MAC CE within the current TTI, see ¶¶ 57-58).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as taught by Lu, since the 
Regarding claims 8 and 17, Tenny discloses generating a transport block (when the UE receives an uplink grant, the UE fills a transport block size in the grant with data from the logical channels in order of priority, see 3:5-9).
However, Tenny does not explicitly disclose based on the mapping.
Lu discloses based on the mapping (the MAC CE is mapped to the current TTI, see ¶¶ 57-58).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as taught by Lu, since the modification, as suggested in ¶¶ 44, 46-47 of Lu, enables the wireless communication system of Tenny to use both licensed and unlicensed bands to increase the bandwidth and capacity of the wireless communication system while ensuring that MAC CEs of higher priorities are transmitted by more reliable licensed cells.
Regarding claims 9 and 18, Tenny discloses performing the logical channel priority procedure without considering the mapping (if the grant free transmission by logical channels is allowed, the UE collects data eligible for grant transmission and performs grant free transmission, see steps 556 and 568 in FIG.7).
Regarding claims 10 and 19, Tenny discloses generating a transport block without considering the mapping (the UE generates a grant free uplink transport block, see 5:16-23).
Regarding claims 11 and 20, Tenny does not explicitly disclose wherein the one or more allowed numerologies, the one or more allowed uplink transmission time durations, or the combination thereof comprises all numerologies, all uplink transmission time durations, or the combination thereof.
Lu discloses wherein the one or more allowed numerologies, the one or more allowed uplink transmission time durations, or the combination thereof comprises all numerologies, all uplink transmission time durations, or the combination thereof (if there exists an uplink grant that can accommodate the MAC CE, the UE assigns resources allocated by the uplink grant to the MAC CE within the current TTI, where the current TTI is all the TTI available for the MAC CE, see ¶¶ 57-58).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as taught by Lu, since the modification, as suggested in ¶¶ 44, 46-47 of Lu, enables the wireless communication system of Tenny to use both licensed and unlicensed bands to increase the bandwidth and capacity of the wireless communication system while ensuring that MAC CEs of higher priorities are transmitted by more reliable licensed cells.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Lu as applied to claims 3 and 12 above, and further in view of Loehr et al. (US 2014/0023010 A1, “Loehr”).
Regarding claims 5 and 14, Tenny discloses receiving configuration (the UE receives configuration information from the network, see 3:47-58).
However, Tenny does not explicitly disclose the mapping.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as taught by Lu, since the modification, as suggested in ¶¶ 44, 46-47 of Lu, enables the wireless communication system of Tenny to use both licensed and unlicensed bands to increase the bandwidth and capacity of the wireless communication system while ensuring that MAC CEs of higher priorities are transmitted by more reliable licensed cells.
However, Tenny and Lu do not explicitly disclose within a radio resource control configuration.
Loehr discloses [receiving configuration] within a radio resource control configuration (RRC controls the scheduling of uplink data by signaling for each logical channel configuration information, see ¶¶ 101-04).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny and Lu as taught by Loehr, since the modification, as suggested in ¶ 188 of Loehr, enables the UE to receive configuration information via RRC (¶¶ 101-04) and transmit the basic power headroom report and the extended power headroom report in persistently allocated uplink resources and in dynamically allocated uplink resources, respectively, thereby avoiding introduction of data delay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474